[Cite as State v. Smith, 2021-Ohio-1389.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



STATE OF OHIO,                              :      APPEAL NO. C-190558
                                                   TRIAL NO. B-1505510
        Plaintiff-Appellee,                 :

                                            :        O P I N I O N.
  VS.
                                            :

WILLIAM SMITH,                              :

     Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Remanded

Date of Judgment Entry on Appeal: April 21, 2021


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Philip R. Cummings,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

William A. Smith, pro se.
                     OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}     The statute that provides for applications for DNA testing for criminal

defendants mandates that, in pertinent part, the trial court must explain “the reasons

for the acceptance or rejection” of the application. R.C. 2953.73(D). The trial court

here rejected defendant-appellant William Smith’s application for postconviction

DNA testing without any hint of an explanation. Because the trial court failed to

comply with the express terms of the statute, we must remand this case on that

narrow basis.

       {¶2}     In 2015, Mr. Smith was charged with killing two lifelong friends, Ms.

Owens (age 57) and Mr. Jackson (age 72), in his apartment. Mr. Smith did not deny

that he killed his friends, but insisted that he acted in self-defense. At his trial in

2017, the jury rejected Mr. Smith’s self-defense theory and convicted him on two

counts of murder. On appeal, we affirmed those convictions. State v. Smith, 1st Dist.

Hamilton No. C-170028, 2018-Ohio-2504, ¶ 74.

       {¶3}     After losing his appeal, Mr. Smith again sought to demonstrate that he

acted in self-defense by filing a request, under R.C. 2953.71 et seq., to have DNA

testing done on several items of clothing. He reasons that testing the bloodstains on

the clothes will show that he “was in a defense position.” The trial court denied the

request with a two-sentence order, simply stating that the application was not well

taken. Mr. Smith now appeals that denial, presenting two assignments of error.

       {¶4}     In his first assignment of error, Mr. Smith argues that the trial court

erred by not explaining why it denied his DNA request. “We review the trial court’s

denial of an eligible offender’s application for DNA testing for an abuse of

discretion.” State v. Conner, 2020-Ohio-4310, 158 N.E.3d 162, ¶ 12 (8th Dist.),


                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS




citing R.C. 2953.74(A); State v. Widmer, 12th Dist. Warren No. CA2012-02-008,

2013-Ohio-62, ¶ 111 (same).

       {¶5}    R.C. 2953.73(D) provides, in relevant part: “If an eligible offender

submits an application for DNA testing * * * the court shall make the determination

as to whether the application should be accepted or rejected.” Furthermore, “[u]pon

making its determination, the court shall enter a judgment * * * that includes * * *

the reasons for the acceptance or rejection * * * .” Id.

       {¶6}    That is not to say that formal findings of fact and conclusions of law

are required. State v. Price, 165 Ohio App.3d 198, 2006-Ohio-180, 845 N.E.2d 559,

¶ 13 (1st Dist.) (“ ‘Reasons’ for the trial court’s denial of an application for DNA

testing are not required to be put forth in the format of findings of fact and

conclusions of law * * * .”); see State v. Scott, 12th Dist. Butler No. CA2020-01-007,

2020-Ohio-5302, ¶ 56 (“[A] court dismissing a petition for postconviction DNA

testing is not required to issue specific findings of fact and conclusions of law.”). But

“more is required than [a] cursory statement * * * .” Price at ¶ 13; see Scott at ¶ 56

(“The decision need only set [forth] ‘the reasons’ as applied to the statutory criteria,

which are, for the most part, set forth in R.C. 2953.74(B) and (C).”).

       {¶7}    We need not ponder here how much detail is needed because the trial

court’s entry provided no reason at all for denying Mr. Smith’s DNA request. The

entry merely stated: “The court, after being fully advised, finds the application to be

not well taken, and hereby rejects [the] same.” It may be that Mr. Smith’s request is

unjustified.   But “failure to provide an explanation for rejecting a defendant’s

application under R.C. 2953.73(D) is contrary to law and constitutes an abuse of

discretion.” Conner, 2020-Ohio-4310, 158 N.E.3d 162, at ¶ 14 (citing cases); Price at

                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS




¶ 12 (“Because it provided no reasons, even though it was required to do so, we are

unable to properly review the trial court’s denial of [the defendant’s] application for

DNA testing.”). The statutorily-commanded reasons help facilitate appellate review

by revealing why the trial court ruled the way it did. Based on the plain language of

the statute, we sustain Mr. Smith’s first assignment of error.

       {¶8}    The failure of the trial court to comply with the statute obviates our

need to consider the merits of Mr. Smith’s appeal. In his second assignment of error,

Mr. Smith appears to argue that the trial court should have granted his DNA request

based on ineffective assistance of counsel. However, because we sustain Mr. Smith’s

first assignment of error, we deem this assignment of error moot.

       {¶9}    We therefore remand this cause with instructions for the trial court to

provide an explanation for its denial of Mr. Smith’s DNA-testing request.

                                                                 Judgment remanded.

ZAYAS, P. J., and BOCK, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           4